Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to Amendment filed 08/20/2021.
Claims 1-15 are pending in this application.  Claims 1 and 10-11 are independent claims.   In Amendment, claims 1, 6-7, 10-11 and 14-15 are amended.  This Office Action is made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. 2016/0036822 A1).
Re claim 1, Kim et al. disclose in Figures 1-89 a server device comprising: a memory; a communication interface; and a processor, wherein the processor is configured to: transmit a service blocking request for a specified user, to an authentication server processing a request of a user terminal (e.g. Figures 10-12 and 24, paragraphs [0010, 0019-0020, 0219, 0356-0360] with the access right to data, including rejecting request in Figure 24A), receive user data for the user from a first server; transmit the user data to a second server (e.g. Figure 2 and abstract wherein the data of first user in 1st cloud storage is storing in the 2nd cloud storage), and when the transmission of the user data is completed, notify the authentication server that the transmission is completed (e.g. Figures 22, 27 and 29, paragraphs [0500, 0579, 0980-0981]), wherein before transferring the user data through the server device, a service request generated by an application executed in the user terminal is processed through the first server (e.g. Figure 2 and 24 wherein before the shared user data content is transferred from the first cloud server to the second cloud server including before sharing and or only sharing the content listing 2430 in Figure 24A, the data request is served by the first cloud server since it is the only server that has the data content), and wherein after transferring the user data through the server device, the service request is processed through the second server (e.g. Figures 2 and 24 wherein after the shared user data content is transferred from the first cloud server to second cloud server, the data request is served by the second cloud server). 
Re claim 2, Kim et al. disclose in Figures 1-89 when receiving a start signal for migration of the user data from the first server, transmit the service blocking request (e.g. Figure 4). 

Re claim 4, Kim et al. disclose in Figures 1-89 the service blocking request includes account information about the user or device information about the user terminal associated with the user (e.g. paragraphs [0211, 0866, and 0868]).  
Re claim 5, Kim et al. disclose in Figures 1-89 the processor is configured to: transmit a request signal for the user data to the first server (e.g. Figures 1-2 and 6). 
Re claim 6, Kim et al. disclose in Figures 1-89 the processor is configured to: when receiving a response signal for the service blocking request from the authentication server, transmit the request signal (e.g. Figures 30 and 37). 
Re claim 7, Kim et al. disclose in Figures 1-89 the processor is configured to: receive verification data for the transmitted user data from the second server, and transmit the received verification data to the first server (e.g. paragraphs [0642, 0814 and 0875]). 
Re claim 8, Kim et al. disclose in Figures 1-89 the processor is configured to: when the transmission of the user data is completed, transmit connection information about the second server to the authentication server (e.g. Figures 22, 27 and 29, paragraphs [0500, 0579, 0980-0981]). 
Re claim 9, Kim et al. disclose in Figures 1-89 the processor is configured to: when the transmission of the user data is completed, request the authentication server to transmit a service request, which occurs in the user terminal associated with the user, to the second server (e.g. Figures 4, 18, and 22-24). 
st cloud storage is storing in the 2nd cloud storage), and wherein the relay server notifies the authentication server that the transmission is completed, when the transmission of the user data is completed (e.g. Figures 22, 27 and 29, paragraphs [0500, 0579, 0980-0981]), and wherein the authentication server processes the service request through the second server after transferring the user data through the relay server (e.g. Figures 2 and 24 wherein after the shared user data content is transferred from the first cloud server to second cloud server, the data request is served by the second cloud server).

Re claim 12, it is a method claim having similar limitations of claim 4.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 13, it is a method claim having similar limitations of claim 7.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 7.
Re claim 14, it is a method claim having similar limitations of claim 8.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 8.
Re claim 15, it is a method claim having similar limitations of claim 9.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 9.

Response to Arguments
Applicant's arguments filed 08/20/2021 have been fully considered but they are not persuasive. 
The applicant argues in pages 7-8 for independent claims that the cited reference fails to disclose (1) to transmit a service blocking request for a specified user to an authentication server processing a request of a user terminal; (2) before transferring to user data through the server device, a service request generated by an application executed in the user terminal is processed through the first server; and (3) after transferring the user data through the service device, the service request is processed through the second server.
The examiner respectfully submits that these arguments are reasonably seen in the reference and clearly stated in the above rejection wherein (1) there must be an .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443